Citation Nr: 1749644	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-15 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from February 1975 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was afforded a Central Office hearing in July 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence of record does not show that the Veteran has a diagnosis of PTSD. 

2. A preponderance of the evidence does not show that the Veteran's acquired psychiatric disorders are related to his active service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1131, 1132, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 4.125(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Veteran seeks service connection for an acquired psychiatric disorder, claimed as PTSD. 

With regard to the second element, the Veteran's service records are silent as to any symptoms, treatment, or diagnoses during his military service.  Treatment records reflect that his February 1975 entrance examination indicated no concerns regarding his psychiatric state.  Similarly, on his February 1975 Report of Medical History, everything was checked as normal, and there were no notations regarding his mental health.  A June 1976 examination was performed for an "administrative discharge" and indicated his health was normal; there was nothing referring to any psychiatric concerns. 

Review of his post-service medical records revealed that the Veteran had several diagnoses, but there is no record of a PTSD diagnosis.  He reported being hospitalized approximately five years after discharge for psychiatric treatment, stating that they were treating him for schizophrenia but he believed it was PTSD.  A mental health evaluation was conducted in February 2012 and the examiner confirmed diagnoses of schizophrenia and substance abuse; PTSD was denied.  In another consultation in April 2012, he reported significant symptoms such as depression, anxiety, panic attacks, and auditory hallucinations.  He had situational stressors like financial and health concerns, with limited social support.  At the time he was homeless and not seeing his wife.  Overall, he was not receptive to mental health treatment, but agreed to be seen if he could be diagnosed with PTSD in order to receive compensation.  

The Veteran was afforded a VA examination in May 2012 during which he reported experiencing a traumatic event during service where he was dragged by his ankles and physically assaulted.  He stated that he was imprisoned following the altercation for firing his weapon.  He reported receiving mental health treatment after service and had been hospitalized on multiple occasions due to his symptoms.  The examiner noted several diagnoses: psychosis between 1989 and 1993, polysubstance abuse and antisocial personality disorder in 1993, schizophrenia in 2002 and 2012, and a mood disorder in 2008.  He had various symptoms including auditory and visual hallucinations, paranoia, depressed mood, suspiciousness, chronic sleep impairment, speech intermittently illogical obscure or irrelevant, impaired judgment, gross impairment in thought processes or communication, difficulty in adapting to stressful circumstances including work a work-like setting, inability to establish and maintain effective relationships and neglect of personal appearance and hygiene.  

Overall, the examiner found the Veteran's reports to be questionable because he was reluctant to participate.  In addition, it was difficult to determine which symptoms were substance induced or due to his psychiatric diagnoses; because of this concern, the examiner declined to diagnose schizophrenia.  There was also concern that he was over-reporting symptoms in an effort to obtain compensation.  The examiner diagnosed psychotic disorder, NOS; polysubstance dependence; and antisocial personality disorder based on the evidence. 

During the July 2017 hearing, the Veteran testified that during service he was subjected to a racially motivated assault where he was dragged by his ankles off the shooting range and beaten by other soldiers.  He got loose and fired his gun to warn them off.  After this incident, he stated that he was jailed, released and discharged from service.  He also testified that directly after service he began experiencing paranoia and nightmares; he sought treatment that he indicated went well but ended for reasons he could not recall.  He did not report any treatment or diagnosis of any condition during service. 

Based on the foregoing, the Board finds that evidence does not support service connection for any acquired psychiatric disorder, to include PTSD.  The Veteran does not have a current diagnosis of PTSD.  Specifically, as reflected in the various treatment records and May 2012 VA exam, there is no current evidence confirming a PTSD diagnosis or stressor that would meet the DSM-V criteria.  Notably, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992). 

Although the Veteran has several other psychiatric diagnoses that meet the first element of service connection, the evidence does not show any in-service symptoms, treatment or diagnosis.  By his own statements, he indicated that he first began experiencing paranoia after service.  His earliest possible diagnosis (psychosis) occurred in approximately 1989, nearly 13 years after his discharge.  He stated that he received treatment directly after service but later, he reported that treatment occurred nearly five years after he was discharged.  Therefore, there is competent and credible evidence linking his current diagnoses to his military service. 

In reaching this conclusion, the Board has considered the Veteran's lay statements asserting that his currently diagnosed acquired psychiatric disorder is related to the physical assault he experienced in service.  Although the Veteran is competent to assert that he had symptoms of what he perceived to be paranoia since service, laypersons generally are not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The Board finds that the Veteran is competent to describe his perceived symptoms, but he is not competent to diagnose a condition or conclude that his symptoms caused his currently diagnosed psychiatric disorders.
 
The Board determines that the preponderance of the evidence is against a finding that the Veteran's psychiatric disorders are related to his military service; as such, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied. 



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


